                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                  4:19CR3049

      vs.
                                                                  ORDER
RENEE L. COATS,

                    Defendant.


      During today’s conference with counsel, the undersigned magistrate judge was
advised that anticipated 404(b) issues should be decided before trial; that a decision on
whether to plead or go to trial and the terms of any plea agreement offered by the
government may rest how the court rules on the admissibility of 404(b) evidence. The
parties therefore jointly move to continue the trial pending an opportunity to raise and
obtain an order on those issues. (Filing No. 18). Based on the representations of
counsel, the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)     The joint motion to continue, (Filing No. 18), is granted. Trial of this case is
             continued pending further order of the court.

      2)     A status conference will be held before the undersigned magistrate judge
             at 10:30 a.m. on September 25, 2019 in Courtroom 2, United States
             Courthouse and Federal Building, 100 Centennial Mall North, Lincoln,
             Nebraska to discuss how the parties intend to proceed and a potential trial
             setting. Defendant, defense counsel, and counsel for the government shall
             be present at the conference.

      3)     The Court further finds that the time between today’s date and September
             25, 2019 shall be deemed excludable time in any computation of time
             under the requirements of the Speedy Trial Act, because this case is
             “unusual and complex,” and is exempted from the time restrictions of the
             Speedy Trial Act, 18 U.S.C. 3161(h)(7)(B)(ii).

      4)     The government’s motion to continue, (Filing No. 17), is denied as moot.

      September 6, 2019.                         BY THE COURT:

                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
